Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 01/21/2022: 
Claims 1, 4, 7-20, and 23-32 are pending in the current application. Claims 19-20, 23 and 27-30 remain withdrawn without traverse. Claims 1 and 14 have been amended. Claims 6 and 21-22 are cancelled. 
The claim objections have been overcome. 
The rejection under 35 USC 112 has been overcome in light of the amendment; however, a new rejection under 35 USC 112 stands. 
The cores of the previous prior art-based rejections have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7-18, 24-26 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites “M1 of Formula 1 is a first metal, and wherein the shell comprises the first composition comprising the first metal”. It is unclear if the “a first metal” is the same first metal as recited in claim 1, or if “the first metal” is based on M1, or that of claim 1.
There is insufficient antecedent basis for this limitation in the claim. (For example, claim 32 recites “…the second metal is different from the first metal of the first composition”; however, the first metal is not positively recited as being included in the first composition.) To overcome the above rejections examiner recommends reintroducing the limitation of the first composition including the first metal, or M1 includes the first metal. 
Claim 32 recites “the second metal is different from the first metal in the first composition”. There is insufficient antecedent basis for this limitation in the claim. The first metal is not positively recited as being included in the first composition in claims 1 or 31 which claim 32 depends upon. Examiner recommends amending claim 1 to specify if M3 and M1 are the first metal, and if the same selection must be made for each. 
Claims 4 7-18, 24-26 and 31-32 are rejected for depending on a rejected base claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,4, 7-14, 17-18, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (JP 2013206679 A).
Regarding claim 1, Mori teaches a composite cathode active material comprising: 
	a secondary particle comprising 
	a core comprising a plurality of primary particles and a grain boundary, or buffer layer, between adjacent primary particles and in an interior of the core (P21-26; Fig. 1-4); and 
	a shell on the core, or the grain buffer layer is formed on the surface of the secondary particles (P20. 31-33), 
wherein the plurality of primary particles comprise a nickel-containing lithium transition metal oxide doped with a first metal and having a layered crystal structure (P23), and represented by Formula 4, or the nickel-containing lithium transition metal oxide is represented by LizNi-1-x-yCoxMyZrtO2 where 0.10≤x≤0.21, 0≤y≤0.08, 0.97≤z≤1.15, 0.005≤t≤0.03 and M can be selected from at least Mn, V, Mg, Mo, Nb, Ti and Al (P23), which reads on Formula 3 and Formula 4. 
Since the claimed upper limit of less than 0.1 for Co is close to the prior art preferable lower limit of 0.10 for Co, the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the compound of the formulas would have the same as, or similar to, the performance of the formula in the claimed range.   A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05 (1).
Since the claimed upper limit of less than 0.0045 for M3 is close to the prior art preferable lower limit of 0.005 for M3, the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the compound of the formulas prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05 (1).
Furthermore, Mori teaches the amount of Zr as a result effective variable wherein if there is not enough heat stability becomes low and if there is too much, the battery capacity will decrease (P31). Therefore, one of ordinary skill in the art given the guidance of Mori would have been motivated to find an amount of Zr to optimize these parameters, and could easily explore values outside of the preferable range taught by Mori. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Further while 1+t =/= 1 one of ordinary skill in the art would expect them to have the same properties. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
	Mori teaches at least one grain boundary, or buffer layer between the plurality of primary particles comprises a first composition represented by Formula 1, or Li2ZrO3 (P31. 41)

Additionally, Mori teaches the same wet mixing method of the instant disclosure with the same temperature and thus the structure of the composite of Mori would be substantially identical to that claimed. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Mori teaches the metal oxide is doped with the first metal (P36-38); however, it is noted that the cited prior art teaches all the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 4, Mori teaches the monoclinic crystal structure belongs to the C2/m space group. "Products of identical chemical composition cannot have mutually exclusive properties." MPEP 2112.01 II
Regarding claim 7, Mori teaches the first composition is Li2ZrO3 (P31. 41). 
claim 8, Mori teaches the core comprises a first inner region and a second inner region, wherein the first inner region extends from a center of the core to halfway between the center of the core and a surface of the core, and the second inner region extends from halfway between the center of the core and the surface of the core to the surface to core (Fig. 1).
Mori is silent in teaching about 50% or greater of the grain boundaries in the first inner region comprise the first composition, and about 50% or greater of the grain boundaries in the second inner region comprise the first composition; however Mori teaches the grain boundary, or buffer layer, is formed between the primary particles (P21. 26. 33; Fig. 1. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have 50% or greater of the grain boundaries in the first inner region comprise the first composition, and about 50% or greater of the grain boundaries in the second inner region comprise the first composition. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
Additionally, Mori teaches the same wet mixing method of the instant disclosure with the same temperature and thus the structure of the composite of Mori would be substantially identical to that claimed. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 9, Mori teaches at least one grain boundary between the plurality of primary particles has a substantially rectilinear form (Fig. 1)
Regarding claim 10, Mori teaches at least one grain boundary between adjacent primary particles among the plurality of primary particles, extends in a direction parallel to adjacent surfaces of the adjacent primary particles, and 
at least one grain boundary extends in a direction different from a tangential direction of an outer surface of the core of the secondary particle (Fig. 1-4). 
Regarding claim 11, Mori teaches the core comprises a first grain boundary and a second grain boundary, and each of the first grain boundary and the second grain boundary are adjacent to a same primary particle, and
 wherein the first grain boundary and the second grain boundary intersect at an angle determined by a shape of the primary particle (Fig. 1-4). 
Regarding claim 12, Mori teaches the core comprises a plurality of grain boundaries amongst the plurality of primary particles, wherein each grain boundary of the plurality of grain boundaries extends in a direction parallel to a surface of an adjacent primary particle, and
wherein each grain boundary of the plurality of grain boundaries extends in a different direction from each other (Fig. 1-4)
Regarding claim 13, Mori teaches an average grain boundary length in a range of about 500 nm (P41; Fig. 3) and an average grain boundary thickness in a range of several nanometers to about 300 nm (P35). 

Regarding claim 14, Mori teaches the shell comprises the first composition comprising the first metal (P33-35). 
Regarding claim 17, Mori teaches the shell has a thickness of about 300 nm or less (P35). 
Regarding claim 18, Mori teaches an amount of the first metal in the secondary particles is 0.5% to 3% with respect to total moles of the transition metal and the first metal in the nickel-containing lithium transition metal oxide (P31. 35. 37). 
The examiner takes note of the fact that the prior art range of 0.5% to 3% overlaps the claimed range of about 1%. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 24, Mori teaches a chemical composition that is near identical to that of the claimed invention. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Therefore, an area of pores in a cross-section of the composite cathode active material of Mori is about 1% or less with respect to the total area of the cross section. 
claim 25, Mori teaches a cathode, or positive electrode comprising the composite cathode active material of claim 1 (P19). 
Regarding claim 26, Mori teaches a lithium battery comprising cathode of claim 25, an anode and an electrolyte between the cathode and the anode (P1-19). 
Claims 15-16 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mori as applied to at least claim 1 above, and further in view of Chun et al. (KR 100752703 B1).
Regarding claim 15, Mori is silent in teaching the shell comprises a second composition comprising a second metal; however, Chun in a similar field of endeavor related to lithium composite oxides containing nickel for a cathode, teaches a first coating layer, or outer bulk coating, and a second coating (P32). 
Chun teaches that the first coating layer, or outer bulk coating contains the same transition metal composition as the core and that of the grain boundary (P39-40) and that the second coating layer comprises a second composition comprising a second metal (P56-59). Chun teaches a shell of this composition prevents high temperature swelling and improved lifetime (P26. 129). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the shell of Chun, comprising a first coating layer comprising the first composition (also taught by Mori) and a second coating layer wherein the second coating layer comprises a second composition with a second metal, on the composite cathode active material of Mori, to decrease swelling and improve the lifetime of the material. 
Regarding claim 16, modified Mori in view of Chun teaches the second metal comprises Mn (P118). 
claim 31, Mori teaches the shell comprises a first coating layer that comprises the first composition (P33-35). 
Mori fails to teach the shell comprises a second coating layer which is sequentially stacked on the core on the first coating layer, the second coating layer comprises a second composition; however, Chun in a similar field of endeavor related to lithium composite oxides containing nickel for a cathode, teaches a first coating layer, or outer bulk coating, and a second coating, or outer shell, sequentially stacked on the core (P32). 
Chun teaches that the first coating layer, or outer bulk coating contains the same transition metal composition as the core and that of the grain boundary (P39-40) and that the second coating layer comprises a second composition (P56-59). Chun teaches a shell of this composition prevents high temperature swelling and improved lifetime (P26. 129). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the shell of Chun, comprising a first coating layer comprising the first composition (also taught by Mori) and a second coating layer which are sequentially stacked on the core, wherein the second coating layer comprises a second composition, on the composite cathode active material of Mori, to decrease swelling and improve the lifetime of the material. 
Regarding claim 32, modified Mori in view of Chun teaches the second composition comprises a second metal (P58), and the second metal is different from the first metal of the first composition, Mn (P118).  
Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but are not persuasive. 

Examiner respectfully disagrees. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Since the claimed upper limit of less than 0.1 for Co is close to the prior art preferable lower limit of 0.10 for Co, the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the compound of the formulas would have the same as, or similar to, the performance of the formula in the claimed range.   Consequently, and because Mori merely teaches the ranges as preferable, it would have been obvious to person having reasonable skill in the art to employ a cobalt amount within the claimed range of just under 0.10. 
Applicant argues that Mori does not disclose Formula 3 or Formula 4 because the range of M3 for Mori is 0.005≤t≤0.03 (wherein M3 can be selected from at least Mn, V, Mg, Mo, Nb, Ti and Al (P23)), whereas the claimed M3 range is 0≤e<0.0045. Applicant argues that Mori teaches away from a range less than 0.005 based on the disclosures recitation that “if the amount of zirconium added is small, heat stability becomes low, and if the amount of zirconium added is too large, a decrease in capacity as a battery material is caused, which is not preferable” (P31). 
Examiner respectfully disagrees. Since the claimed upper limit of less than 0.0045 for M3 is close to the prior art preferable lower limit of 0.005 for M3, the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the compound of the formulas would have the same as, or similar to, the performance of the formula in the claimed range.  A prima facie case of obviousness exists where the claimed ranges or amounts Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05 (1).
Furthermore, Mori teaches the amount of Zr as a result effective variable wherein if there is not enough heat stability becomes low and if there is too much, the battery capacity will decrease (P31). Therefore, one of ordinary skill in the art given the guidance of Mori would have been motivated to find an amount of Zr to optimize these parameters, and could easily explore values outside of the preferable range taught by Mori. “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Applicant argues that Mori does not teach the nickel-containing lithium transition metal oxide doped with a first metal and that the disclosure teaches unexpected results for such doping. 
Examiner respectfully disagrees. First, claim 1 is considered a product by process claim. The cited prior art teaches all the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Absent any evidence to the contrary, since a substantially identical product has been recited serving the same function as the instant compound, there is no evidence that the claimed process imparts any property not appreciated by Mori. Furthermore, Mori does teach that the nickel-containing lithium transition metal oxide is doped with Zr in the examples where the Zr compound is mixed with the nickel-containing lithium transition metal oxide forming the aggregated primary particles and coating layer interface taught by the formulas (P36-39. 31-32). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729